Title: To Benjamin Franklin from ——— Rouaix, 12 May 1782
From: Rouaix, ——
To: Franklin, Benjamin


Monsieur
Toulouse ce 12e mai 1782
Je viens d’apprendre par une lettre du superieur général de nôtre congrégation, que vous avés bien voulu accepter la dédicace d’une these générale de philosophie dans nôtre college; et je m’empresse de vous temoigner, combien je suis flatté de rendre un hommage public a un des plus grands physiciens de ce siecle, et au representant D’un peuple, qui fixe L’attention de L’univers entier. Je regarde cette circonstance comme la plus glorieuse de ma vie; et je croirai avoir assés fait pour ma gloire si cet hommage est digne de vous.
Je suis avec respect Monsieur vôtre très humble et très obeissant serviteur
Rouaixprofesseur de philosophie au college de Lesquile
 
Notation: Rouaix, Toulouse 12 May 1782.
